 DECISIONS OF NATIONAL. .ABOR RELATIONS BOARDR. W. Harmon and Sons, Inc. and Service EmployeesUnion Local 513, AFL-CIO. Case 17-CA 9067November 13, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on July 18, 1979, and amendedon August 22, 1979, by Service Employees Union Lo-cal 513, AFL-CIO, herein called the Union, and dulyserved on R. W. Harmon and Sons, Inc., herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 17, issued a complaint and notice of hearingon August 22, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 29, 1979, fol-lowing a Board election in Case 17-RC-8641, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about June 11, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 4, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Respondent admits thatit meets the Board's jurisdictional standards, but de-nies that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. It denies that the Union has been, at all timessince May 29, 1979, and is now, the exclusive repre-sentative of all employees in the unit found appropri-ate, but admits that on May 29, 1979. the RegionalDirector for Region 17 certified the Union as the ex-clusive collective-bargaining representative of the em-ployees in the unit found appropriate. Respondentadmits the allegation that it refused, and continues toI Official notice is taken of the record in the representation proceeding.Case 17 RC 8641. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th ('ir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (D.C Va. 1967):Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec9(d) of the NLRA. as amended.refuse, to meet and bargain with the Union as thecollective-bargaining representative, but denies theconclusory 8(a)(5) and () allegations. It alleges thatits operations are devoted to providing schoolbustransportation and charter bus transportation forpublic school districts in the State of Kansas and assuch, Respondent is "intimately connected" with pro-viding public school education service. Respondentfurther alleges that the terms of its contract with theapplicable school district so restricts its operationsand discretion as to preclude collective bargainingand to make it an instrumentality of a governmentalunit of the State of Kansas and thus outside the juris-diction of the Board.On September 18, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 25,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis that the Board lacksjurisdiction over its operations.Review of the record herein reveals that in Case17 RC-8641 the petition was filed by the Union onOctober 25, 1978. On April 20, 1979, the RegionalDirector issued his Decision and Direction of Elec-tion in which he found, inter alia, that the Employerretained sufficient control of its employees to engagein meaningful bargaining over conditions of employ-ment with the Union. Accordingly, the Regional Di-rector asserted jurisdiction over the Employer in thismatter. On or about May 2, 1979, Respondent filed arequest for review of the Regional Director's Decisionand Direction of Election, which was denied by theBoard on May 15, 1979, as it raised no substantialissues warranting review. The election was held onMay 18, 1979. At the conclusion of the balloting, thetally revealed that 150 votes had been cast for, and105 votes against, the Union. There were two chal-lenged ballots, an insufficient number to affect theresults. On May 29, 1979, the Regional Director certi-fied the Union as the exclusive collective-bargaining246 NLRB No. 74454 R. W. HARMON AND SONS. INC(',representative of the employees in the unit found ap-propriate.Following a request by the Union on or about June11, 1979, that Respondent engage in collective-bar-gaining negotiations with the Union, Respondent, byletter dated June 15, 1979, refused to recognize andbargain in good faith with the Union as the exclusivebargaining representative of its employees in the cer-tified unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding,3and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FAC'I1. THE BUSINESS OF RESPONDI)ENTRespondent is a Missouri corporation engaged inproviding schoolbus transportation and related char-ter services to public school districts, including fourfacilities providing such services to Unified SchoolDistrict 259 in Wichita, Kansas, as well as a publiccharter service. In the course of its business opera-tions within the State of Kansas, Respondent annu-ally purchases goods and services valued in excess of$50,000 directly from sources located outside theState of Kansas, and annually derives gross revenuesin excess of $250,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning2See Pittsburgh Plate Glass Co. v. N L.R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(g).in its response to the Notice To Show Cause, Respondent also argues, forthe first time, that the Board improperly altered its jurisdictional tests as theresult of an adjudicative proceeding in National Transportation Service. Inc.,240 NLRB 565 (1979). Respondent contends that the issue should have beenthe subject of a "rule-making" procedure pursuant to Sec. 6 of the Act andsec. 4 of the Administrative Procedure Act. We find no merit to Respon-dent's contention.of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. IF [ARt)R ()R(iNIAIION IN()I Viil)Service Employees Union Local 513. AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.1. THE UNFAIR I.AB()R PRA('II(CESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(h) of the Act:All full-time and regular part-time drivers of ve-hicles transporting students of Unified SchoolDistrict 259 to and from schools and to and fromschool related activities, and charter drivers em-ployed by R. W. Harmon and Sons. Wichita,Kansas, EXCLUDING office clerical employ-ees, mechanics, and guards and supervisors asdefined in the Act, and all other employees.2. The certificationOn May 18, 1979. a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 17, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 29, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's Re/iisalCommencing on or about June 11, 1979. and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJune 15, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse. to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceJune 15, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusive455 DECISIONS OF NATIONAL LABOR REL.ATIONS BOARDrepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of' Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON C'OMMER('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REM.I)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/h/a Lamar Hotel140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. R. W. Harmon and Sons, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Service Employees Union Local 513, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time drivers of ve-hicles transporting students of Unified School District259 to and from schools and to and from school-re-lated activities, and charter drivers employed byR. W. Harmon and Sons, Wichita, Kansas, excludingoffice clerical employees, mechanics, and guards andsupervisors as defined in the Act, and all other em-ployees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4. Since May 29, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 15, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of' the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,R. W. Harmon and Sons, Inc., Wichita, Kansas, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Service Employees UnionLocal 513, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time drivers of ve-hicles transporting students of Unified SchoolDistrict 259 to and from schools and to and fromschool related activities, and charter drivers em-ployed by R. W. Harmon and Sons, Wichita,Kansas, EXCLUDING office clerical employ-ees, mechanics, and guards and supervisors asdefined in the Act, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:456 R. W. HARMON AND SONS. INC.(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Wichita, Kansas, place of businesscopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 17, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER PENELLO, dissenting:I would not assert jurisdiction over Respondent, in-asmuch as its schoolbus operations are intimatelyconnected with the activities of a governmental entitythat is statutorily exempt from our jurisdiction. Seethe dissenting opinion in National Transportation Ser-vice, Inc., 240 NLRB 565 (1979). Accordingly, Iwould deny the General Counsel's Motion for Sum-mary Judgment, and I would dismiss the complaint inits entirety.4In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTI(E TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Ser-vice Employees Union Local 513, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time drivers ofvehicles transporting students of UnifiedSchool District 259 to and from schools and toand from school related activities, and charterdrivers employed by R. W. Harmon and Sons,Wichita, Kansas, EXCLUDING office clericalemployees, mechanics, and guards and super-visors as defined in the Act, and all other em-ployees.R. W. HARMON AND SONS, INC.457